Citation Nr: 0816040	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-21 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
major depressive disorder.

2.  Entitlement to a rating in excess of 10 percent for a 
herniated nucleus pulposus (HNP) at L4-L5 and disc protrusion 
at L5-S1; severe lumbar and thoracic myositis (formerly 
lumbar thoracic myositis) prior to January 31, 2006. 

3.  Entitlement to a rating in excess of 50 percent for a HNP 
at L4-L5 and disc protrusion at L5-S1; severe lumbar and 
thoracic myositis (formerly lumbar thoracic myositis) since 
January 31, 2006.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 until 
December 1974.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

As a procedural matter, the veteran filed a claim for a low 
back disorder in March 2000 (on the basis of new and material 
evidence).  The RO ultimately reopened and granted service 
connection for lumbar thoracic myositis (in November 2003) 
and assigned a 10 percent rating effective to March 2000.  In 
March 2004, he submitted a timely notice of disagreement; 
however, a statement of the case was never issued.  

In January 2006, the veteran requested an increased rating 
for his low back disability, which the RO considered as a new 
claim, and a 50 percent rating was assigned effective January 
31, 2006.  He disagreed and that appeal has since been 
perfected.   Nonetheless, based on the procedural history 
above, the Board finds that the November 2003 rating decision 
never became final and the Board will address the issues as 
listed on the Title Page.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
major depressive disorder has been productive of symptoms 
resulting in an occasional decrease in mild memory loss, 
depressed mood, anxiety, and chronic sleep impairment. 

2.  Throughout the rating period on appeal, the veteran's low 
back disability has been productive of subjective complaints 
of pain; objectively, there is severe limitation of motion, 
muscle spasms, diminished and absent reflexes, but no showing 
of favorable ankylosis of the entire spine or bed rest 
prescribed by a physician.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9434 (2007).

2.  The criteria for a rating of 60 percent, but no more, for 
a herniated nucleus pulposus (HNP) at L4-L5 and disc 
protrusion at L5-S1; severe lumbar and thoracic myositis 
(formerly lumbar thoracic myositis) prior to January 31, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5292, 
5293, 5295 (2002) (2003), DC 5243 (2007).

3.  The criteria for a rating in excess of 50 percent for an 
HNP at L4-L5 and disc protrusion at L5-S1; severe lumbar and 
thoracic myositis (formerly lumbar thoracic myositis) since 
January 31, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased Rating for Major Depressive Disorder

At the outset, the Board notes that the veteran is appealing 
the initial disability rating assigned for his major 
depressive disorder.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Service connection for major depressive disorder was 
initially granted in a February 2007 rating decision.  At 
that time, a 30 percent evaluation was granted, effective 
August 28, 2006.  The veteran contends that his symptoms are 
of such severity as to warrant an increased rating throughout 
the rating period on appeal. 

Major depressive disorder is evaluated under the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9434.  Under this general rating formula, a 30 percent 
evaluation is warranted where the evidence demonstrates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational asks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating 
under DC 9434, the evidence must show there is occupational 
and social impairment, with reduced reliability and 
productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an evaluation in excess of 30 percent for the 
veteran's service-connected major depressive disorder for any 
portion of the rating period on appeal, as will be discussed 
below.  

The overall evidence of record does not indicate that the 
veteran's service-connected major depressive disorder has 
caused speech or thought disorders.  To the contrary, VA 
examination in September 2006 indicated that there was no 
impairment in thought process or communication.  Moreover, 
his speech was clear, relevant, and logical, with a normal 
pace.  Based on the foregoing, the evidence does not show 
speech, communication or deficiencies in thought process such 
as to warrant the next-higher 50 percent evaluation under DC 
9434.  

The evidence of record also fails to indicate panic attacks 
occurring more than once weekly.  The competent evidence 
further fails to reveal significant memory impairment.  In 
fact, although the September 2006 VA examination notes that 
the veteran complains of not remembering things he has done 
"when being out of his room naked or in underwear," it 
describes his memory as "fair."   

The evidence of record additionally fails to reflect 
delusions or hallucinations, suicidal or homicidal thoughts 
or intent, panic attacks or obsessive or ritualistic 
behavior. The evidence does reflect normal personal hygiene, 
and orientation to person, place and time. The evidence also 
fails to inappropriate behavior other than being irrational, 
feeling very depressed and anxious, and having a sleeping 
impairment which requires the use of medication to sleep.  

Despite the disturbances in motivation and mood detailed 
above, the overall evidence does not show that the veteran's 
major depressive disorder symptoms warrants the next-higher 
50 percent evaluation under the general rating formula for 
mental disorders.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted here, the Board has also 
considered the veteran's Global Assessment of Functioning 
(GAF) scores assigned in a September 2006 VA examination and 
a private treatment record in August 2006.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

Here, the VA examination reveals a GAF score of 60, while the 
private treatment record dated in August 2006 reveals a GAF 
score of 50.  In this regard, the Board notes that scores 
ranging from 51-60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). The Board also notes that scores ranging from 41-50 
reflect serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job.) 

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 50 to 60, a higher rating is not 
justified on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  Indeed, the competent evidence does not show 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting. Thus, the GAF scores are not probative as to the 
veteran's actual disability picture here.

Based on the above, an initial evaluation in excess of 30 
percent is not warranted for any portion of the rating period 
on appeal.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the evidence does not reflect that the 
disability at issue necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted. 

II.  Increased Rating for Herniated Nucleus Pulposus

The veteran is claiming entitlement to an increased rating 
for his low back disability.  As noted, the November 2003 
rating decision initially granting service connection for a 
low back disability is on appeal.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454- 
51458 (Sept. 26, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71(a), DCs 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

Period Prior to January 2006

The veteran was initially rated at 10 percent disabling 
pursuant to DC 5021 (myositis).  Diseases classified under DC 
5021 were rated on limitation of motion. As such, the 
veteran's claimed disability was rated under DC 5292 
(limitation of motion of the lumbar spine).  The Board will 
also consider DCs 5289 (ankylosis), 5293 (intervertebral disc 
syndrome), and 5295 (lumbosacral strain).  

Significantly, a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

A review of the competent evidence reflects that the veteran 
has had on-going back pain during the entire time on appeal.  
The most detailed evidence during the relevant time frame is 
an April 2002 VA examination.  At that time, he complained of 
low back pain.  Physical examination revealed 4 degrees of 
flexion, 0 degrees of extension, 4 degrees of lateral bending 
right and left, and 0 degrees of rotation.  

Moreover, at the time of the April 2002 VA examination, there 
was objective evidence of severe spasms of the lumbar and 
lower thoracic muscles bilaterally, and listing of the spine 
toward the left side.  Additionally, straight leg test and 
Lasegue's tests were positive on the right side.  Deep tendon 
reflexes were absent in the Achilles on the right.  There was 
also a decrease in motor strength, noted as 2/5 for the right 
gastrocenius, 1/5 for the tibial anterior, extensor hallucis 
longus, and peroneus brevis muscles.  The final diagnoses 
included right radiculopathy, HNP, and severe lumbar and 
thoracic myositis.

Outpatient treatment records reflect on-going treatment for 
back pain.  An April 1999 VA treatment record additionally 
notes that he had a decreased range of motion in his back.  
In April 2004, he was diagnosed with left lumbar 
radiculopathy.  

After reviewing the applicable pre-amended and amended 
criteria, and the reported objective findings and the 
subjective complaints, the Board is of the opinion that a 60 
percent evaluation for the veteran's low back disability is 
warranted prior to January 31, 2006.     

Taken together, the on-going complaints of pain, the 
limitation on his physical abilities, and evidence of 
radicular symptoms more nearly approximates a 60 percent 
rating under the pre-amended DC 5293.  As such, considering 
the provisions of 38 C.F.R. § 4.7, the Board concludes that 
the overall pathology more nearly approximated pronounced 
intervertebral disc syndrome under the pre-amended 
regulations, warranting assignment of a 60 percent rating.

However, the Board finds, based on the evidence of record, 
that the veteran's lumbar spine disability does not warrant 
more than a 60 percent evaluation under any potentially 
applicable pre-amended or amended diagnostic code prior to 
January 31, 2006.  

First, a 60 percent evaluation is the highest available under 
the pre-amended and amended version of DC 5293 (for 
incapacitating episodes).  Moreover, higher ratings are not 
available under DC 5292 (limitation of motion) or DC 5295 
(lumbosacral strain).  Further, the Board notes that the 
clinical findings do not disclose that the veteran has a 
complete bony fixation of the lumbar spine; therefore, there 
is no basis on which to grant a higher evaluation under pre-
amended DC 5289.  

Under the amended spinal regulations, a higher than 60 
percent rating is warranted with unfavorable ankylosis of the 
entire spine (100 percent rating).  While fairly severe 
limitation of motion was noted in the April 2002 VA 
examination, other clinical evidence of record describes 
range of motion as "intact," indicating that there is no 
evidence of ankylosis.  As such, a higher rating is not 
warranted under the pre-amended or amended regulations for 
ankylosis.

The Board has additionally considered whether DCs 5285 and 
5286 provides a basis for an increased rating for the 
veteran's HNP but as the evidence does not show vertebral 
facture, DC 5285 is not applicable. Additionally, as 
ankylosis of the entire spine, as contemplated by DC 5286, is 
not shown, neither of these codes are applicable.  

In addition, the Board has considered the amendment to DC 
5293 between September 2002 and September 2003 that considers 
whether separate evaluations for chronic orthopedic and 
neurologic manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating. 

The Board acknowledges that the evidence during the period in 
question does not contain range of motion findings, but the 
Board finds that the earlier April 2002 VA examination 
results are representative of the veteran's disability 
picture during the period in question.  Such examination 
results, as previously discussed, demonstrate severe 
limitation of motion, warranting a 40 percent rating under DC 
5292 for orthopedic manifestations (the highest available).  

With respect to the neurological manifestations, the Board 
finds that the veteran's manifestations of radiating pain, 
atrophy, and diminished reflexes is consistent with 
moderately severe impairment under DC 8520, warranting a 40 
percent rating.  Nonetheless, combining a 40 percent rating 
for neurological impairment with a 40 percent rating for 
orthopedic manifestations under 38 C.F.R. § 4.25, results in 
no more than a 60 percent rating.  Therefore, there is no 
basis for a higher rating under the pre-2003 amended version 
of DC 5293.

In sum, based on all of the foregoing, the evidence supports 
rating of 60 percent, but no more, for the veteran's low back 
disability prior to January 2006 under the pre-amended and 
amended regulations.

Period Since January 31, 2006

Effective January 31, 2006, the veteran has been in receipt 
of a 50 percent rating under the amended DC 5243, as well as 
a separate 20 percent rating for radiculopathy.  The issue of 
a higher rating for radiculopathy is not before Board so the 
discussion will be limited to whether he is entitled to a 
higher than 50 percent rating under the General Rating 
Formula.  Moreover, since the current 50 percent rating 
together with the 20 percent rating combines for a 60 percent 
rating, the Board finds that there is no reduction in 
payments to the veteran for the period after January 31, 
2006.

Under the amended regulations, the only bases for a higher 
rating are unfavorable ankylosis of the entire spine (100 
percent) or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An incapacitating episode is defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

First, the evidence does not support a 100 percent rating for 
limitation of motion.  Indeed, the veteran's March 2006 VA 
examination revealed no ankylosis of the lumbar spine.  The 
Board has also considered additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In this regard, the veteran reported at the March 2006 VA 
examination that his low back pain was constant and strong.  
He also described additional pain on flare-up.  He explained 
that his pain affected his activities of living, making it 
difficult for him to get dressed.  His back pain also 
prevented him from participating in recreational activities 
involving prolonged standing, running, or jumping.  
Objectively, pain was noted with range of motion testing.  
However, despite all of these considerations, the evidence 
does not show that the veteran's disability picture is most 
nearly comparable to unfavorable ankylosis of the entire 
spine.    

Next, while the veteran has reported on-going back pain, 
incapacitating episodes (defined as prescribed bed rest) have 
not been shown.  Therefore, a higher rating for 
intervertebral disc syndrome is not warranted.

Moreover, the Board has considered the provisions of Note (1) 
to the General Rating Formula for Disabilities of the Spine, 
that associated objective neurological abnormalities should 
be rated separately under an appropriate diagnostic code.  
However, the evidence does not reflect bowel or bladder 
impairment, or any other neurological manifestation not 
already considered.  Therefore, there is no basis for a 
separation rating pursuant to Note (1) of the amended 
regulations.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

III. Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
April 2002, March 2006, and August 2006, he was afforded 
formal VA examinations. The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 30 percent for a major depressive 
disorder is denied.

A 60 percent rating, but no more, is granted for HNP at L4-L5 
and disc protrusion at L5-S1; severe lumbar and thoracic 
myositis (formerly lumbar thoracic myositis) for the period 
prior to January 31, 2006, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 50 percent for a HNP at L4-L5 and disc 
protrusion at L5-S1; severe lumbar and thoracic myositis 
(formerly lumbar thoracic myositis) since January 31, 2006, 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


